DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims
The amendments to the claims filed 9/07/2021 have been entered. 
Accordingly claims 1-6 and 8-21 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 6, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski (US 2007/0107879) in view of Lord (US 20150208728). 

Regarding claim 1, Radomski discloses (Fig-2-4-6) a vaporiser assembly for an aerosol-generating system, comprising: cigarette 
a capillary element (1 and 2) made of porous glass (porous sintered glass [0028]), the capillary element having a first end and a second end (opposite ends of 
a heater element (9 at end 2, [0028]) disposed at the second end of the capillary element,
Radomski is silent regarding wherein the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated.
However Lord teaches the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element (the porous material is leak inhibited by the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in view of having smaller pores at the vapor producing end “The porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element” [0028]) while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (fluid is wicked from fluid source with large pore size to small pore size at heater/vapor producing end of porous medium “The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element. The liquid store may be configured to wick liquid onto the heating element” [0028-0029]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with the gradient porous feature of Lord, to increase the liquid transfer efficiency while providing a retention (leak resistance) of the fluid with the porous structure.

Regarding claim 2, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the capillary element has a cylindrical shape (cylindrical shape [0026]) with a first surface at the first end and a second surface at the second end (top of 2 opposite bottom of 1), and the heater element is disposed on the second surface of the capillary element (heater 9 with wall 12 as heat source, controlled by temperature sensors 10 and 11 on heater component  portion of 12 [0023], [0026]).

Regarding claim 3, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the heater element is provided at a circumferential surface of the capillary element adjacent to the second end of the 

Regarding claim 4, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the heater element is an electric resistance heater (resistance element of heater shown with squiggled lines of 9, alternatively see claim 5).

Regarding claim 6, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the pore size gradient of the capillary element is linear (“cone” transition between components 1 and 2 provides linear transition of pore size [0026]).
Further see modification in claim 1 of Radomski in view of Lord, wherein the single porous structure has a gradient of pore size, replacing the two conical porous structures of Radomski, to increase efficiency of fluid transfer (further see Lord [0028-0029]).


Regarding claim 16, Radomski discloses an aerosol-generating system, comprising: 
a main body including a housing (12), a power supply (of heating element 9, of temperature sensors 10/11), electric circuitry (of heating element 9, of temperature sensors 10/11), and a vaporiser assembly (porous components 1/2 heater 9), 

Radomski is silent regarding the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated.
However Lord teaches the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element (the porous material is leak inhibited by the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in view of having smaller pores at the vapor producing end “The porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element” [0028]) while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (fluid is wicked from fluid source with large pore size to small pore size at heater/vapor producing end of porous medium “The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element. The liquid store may be configured to wick liquid onto the heating element” [0028-0029]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated is to increase the efficiency of liquid transfer “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with the gradient porous feature of Lord, to increase the liquid transfer efficiency while providing a retention (leak resistance) of the fluid with the porous structure.

Regarding claim 19, Radomski discloses a method for manufacturing a vaporiser assembly for an aerosol- generating system, comprising: 
fabricating a capillary element from porous glass, the capillary element having a first end and a second end (opposite ends of stacked components 1 with 2), the first end of the capillary element configured to be fluidically connected to a liquid storage portion (liquid reservoir 3, figure 6) containing a liquid aerosol-forming substrate (liquid of liquid reservoir 3 [0028]), 
a pore size of the capillary element configured to allow the liquid aerosol-forming substrate from the liquid storage portion to be conveyed from the first end of the capillary element to the second end of the capillary element by capillary action (“capillary wick” [0028]), the capillary element having a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element 
Radomski is silent regarding the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated.
However Lord teaches the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element (the porous material is leak inhibited by the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in 
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated is to increase the efficiency of liquid transfer “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029] while providing a retention of the fluid with the porous structure “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with a retention (leak resistance) of the fluid with the porous structure.

Regarding claim 20, Radomski discloses the method according to claim 19, Radomski further discloses wherein the fabricating is performed with a phase separation process, a sintering process (“sintered” fabrication method [0029]), or a sol-gel process.

Regarding claim 21, Radomski discloses the vaporiser assembly of claim 1, Radomski further discloses wherein the capillary element is a single element. (Capillary components 1 and 2 maybe same material “centered ceramic” [0023]. Additionally it would be obvious to make the capillary element as a single element, see MPEP 2144.04 V.B. Making Integral)
Further Lord teaches the pore size of the capillary element being homogenous across a cross section of the single capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path of the single porous component, is to increase the efficiency of liquid transfer 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component profile created gradient of Radomski, with the single porous component gradienting porous component of Lord, to increase the liquid transfer efficiency there through.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord and in further view of Horn (US 2015/0230522).

Regarding claim 5, the vaporiser assembly according to claim 1, Radomski is silent regarding wherein the heater element is structured as a metallic coating, a mesh heater, or a coil.
However it would be obvious to exchange the heating element type with any equivalent heating element known in the vapor producing art, see MPEP 2144.06 II. Substituting Equivalents Known For The Same Purpose.
Further Horn teaches (Fig-5) a heater element (120) that is structured as metal coil, or metal mesh or coating (“preferably the heating means comprises a metal coil, metal tape, or metal mesh” [0010]), [0030].
The advantage of a metal coil or metal mesh or coating as the heating element is to provide known equivalents of heat producing structure in vapor devices while also 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Horn, by replacing the un-specified specifics of the resistance heater of Radomski, with the direct contact metal wire, mesh or coating resistance heater of Horn, to provide known equivalents of heat producing structure in vapor devices while also providing a sufficient contact of the heating element directly to the vaporizing substance for quality of vapor.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord and in further view of Rabin (US 2009/0220222).

Regarding claims 8-15, Applicant discloses in the specifications regarding pore size [00010] “A porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element”, therefore a finite range of poor sizes exist that, in relation to viscosity of the vaporizing fluid, would retain the fluid in the porous medium as well as wick the vaporizing fluid, Radomski also discloses the pore sizes with purpose for wicking and retaining the vaporizing fluid that may differ regarding fluid properties (anesthetic vs water) [0022], (additionally Radomaski as modified by Lord in claim 1 teaches a retention of fluid within the porous structure having reduced pore size at vapor producing end for retaining a liquid therein). While it would be obvious to 
In regards to Routine Optimization, Rabin teaches such an optimization of pore size in a vaporizer based on the physical properties of the vaporizing fluid “…as well as thermo-physical characteristics of liquids or vapors, it is necessary to use a thinner, smaller pore size porous member for the vaporization component” [0039].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to further modify Radomski in view of Rabin, by adding to the known feature of pore sizes capable of retaining liquid of Radomski in view of Lord, the optimization of pore sizes in regards to applied vaporizing liquids viscosity’s thereby retaining said vaporizing liquid while producing a vapor as taught by Rabin.   

Regarding claim 8, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 0.3 and 250 microns (please see rationale above, it would be obvious to choose pore sizes in the range between .03 and 250 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 9, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 0.5 and 100 microns (please see rationale above, it would 

Regarding claim 10, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 1 and 20 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 1 and 20 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 11, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 2 and 8 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 2 and 8 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 12, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 5 and 500 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 5 and 500 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).
Regarding claim 13, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary 

Regarding claim 14, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 15 and 100 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 15 and 100 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 15, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 20 and 50 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 20 and 50 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord and in further view of Thorens (US 2013/0306065).

Regarding claim 17, Radomski discloses the aerosol-generating system according to claim 16, Radomski further discloses further comprising: 
a liquid storage portion (3) 
Radomski is silent regarding a detachable liquid storage component. 
However Thorens teaches a detachable liquid storage component (cartridge 113 [0060-0061]).
The advantage of a detachable liquid storage compartment, is to easily replace or refill the vaporizing source liquid [0045].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Thorens, by modifying the undisclosed connection of the main body with liquid reservoir of Radomski, with the cartridge connection reservoir system of Thorens, to easily replace or refill the vaporizing source liquid.
 
Regarding claim 18, Radomski discloses the aerosol-generating system according to claim 17, Radomski further discloses further comprising: 
a sealing element (“jacket” [0022] figures 7a, 7b) disposed between a circumferential surface of the capillary element and the liquid storage portion to hinder a .

Response to Arguments
Applicant's arguments filed 9/07/2021 have been fully considered but they are not persuasive.
Applicant firstly argues (page 1-4) regarding claim 1 as amended by claim 7: 
“In the rejection of claim 7, now incorporated into claim 1, the Office appears to read the "porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element" on a combination of routine optimization and the disclosure of Rabin, in particular, paragraph [0039] of Rabin. 
Without conceding the propriety of the above rejection, and solely for the purposes of furthering prosecution, Applicants have amended claim 1 to include "a 7 
porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element a capillary action of the smaller pores as fabricated," and contend that the cited art does not disclose or suggest at least the features of amended claim 1. (Emphasis added to highlight element not present in previous claim 7). 
Rabin discloses "by exerting sufficient compressive force on an orifice component, ejection surface or other appropriate housing or containment region via mechanical 
The Office appears to assert the features of amended claim 1 may be achieved through "Routine Optimization." 
However, the MPEP instructs that, with regard to establishing obviousness based on the optimization of ranges, only result-effective variables can be optimized. See, MPEP 2144.05(II)(B). Notably, a particular parameter must first be recognized as a result- effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
For example, in the rejection of previous claim 7, the Office asserts "that Routine Optimization anticipates a range of pore sizes of a wick in correlation to the viscosity of 1 See, e.g., Rabin [0022]. 
2 See, e.g., Rabin [0032]. 
 a liquid used therein, see MPEP 2145.05. Prior art Rabin teaches relation of pore size to viscosity as known in the art [0039]." 
Appellants respectfully disagree and submit that the Examiner's rejection improperly relies on the Routine Optimization. The Examiner's rejection appears to argue that Rabin relies on pore size, which, to the contrary, Rabin relies on mechanical pressure increases, so it would be obvious to optimize a pore size to capillary action, as generally required of claim 1. 

[the obvious-to-try rationale is improper] when what would have been "obvious to try" would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful. 
Therefore, to suggest a "relation of pore size to viscosity" varied to a successful result of to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on capillary action is exactly the situation In re Kubin discounts. There is no suggestion in Rabin, let alone the other cited arts which parameters may result in success, or that success of producing a pore size gradient to allow a liquid aerosol-forming substrate in one end, and hinder the escape of the liquid aerosol-forming substrate at the other end is possible. 
As such, using the obvious-to-try rationale in the rejection of previous claim 7 is improper because the Office Action acknowledges that Radomski provides no guidance on maintaining the liquid within the ceramics, let alone how this may relate to a pore size gradient. Essentially, the rejection of previous claim 7 relies on randomly varying a pore size until the variations arrive at a gradient with one end hindering the escape of  
the liquid aerosol-forming substrate of claim 1, but that approach is a situation discussed in Kubin where the obvious-to-try rationale is improper. 

Further, there is no teaching or suggestion in the cited art that the compressive methods of Rabin would work on a sintered glass capillary element of Radomski without shattering the glass capillary element. Such a modification (which Applicants do not agree with) would render the sintered glass capillary element 1/2 of Radomski unsatisfactory for its intended purpose by shattering the glass such that there is no barrier for the liquid 3. In the alternative, the compressive forces would not constrict the pores of the sintered glass capillary element 1/2 of Radomski due to the materials strength of the glass. And as Radomski does not disclose "a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element a capillary action of the smaller pores as fabricated," as required by amended claim 1, Rabin would not remedy this. 
In sum, without conceding as to any of the Examiner's assertions that are not specifically addressed herein, Applicants note that the cited art, alone or in combination, fails to disclose or suggest claim 1. 
For at least the reasons above, there cannot be any disclosure or suggestion with regard to claims 16 and 19 for the same reasons. Consequently, there cannot be any  

	Examiner respectfully disagrees regarding Rabin not providing a leak resistance by providing smaller pores at a vapor producing end of the wick as it is known that reduced pore sizes retain liquid in capillary effect stronger then large pore sizes while the device is purposed to produce vapor (not leak fluid), while the secondary reference Lord teaches such feature, Rabin is used primarily as an example providing ranges of pore size in view of fluid viscosity and is not necessary when specific pore sizes are not disclosed, therefore Rabin is now only applied to pore size claims 8-15. 
Further, because the Applicant is providing an intended function into device claims (porosity features providing leak resistance) without disclosing specifically how the structure is functionally capable of doing so (beyond that of the prior art), this feature does not read over a prior art structure providing an alike disclosed structure (regarding the smaller pore size of Rabin or Lord at vapor producing end of wick). 
Further in regards to the “other cited arts” which Examiner believes to be reference to Lord in also providing the feature of a leak resistance pore size, see Applicants arguments (emphasis added) “There is no suggestion in Rabin, let alone the other cited arts which parameters may result in success, or that success of producing a pore size gradient to allow a liquid aerosol-forming substrate in one end,” (page 3, second to last paragraph), Applicant has provided no specific argument against Lord as applied to the primary reference of Radomski in primary claims 1, 16 and 19 in the Non-Final filed 6/07/2021, it is therefore unclear what argument the Applicant is making in 
	Therefore the rejection is maintained.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharam (US 2012/0024975) and Young (US 2004/0151598) teach the use of graded pore size of a wick for emitting a volatile material to aid a capillary section feeding a porous section, respectively see [0128] Sharam and [0088/0125] Young.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761